Citation Nr: 1755261	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for loss of the lower teeth, to include the issue of service connection for a dental disability for dental treatment purposes only.  

4.  Entitlement to an effective date prior to July 30, 2014, for the award of service connection for left tonsil squamous cell carcinoma.  

5.  Entitlement to an initial compensable rating for left tonsil squamous cell carcinoma residuals.  

6.  Entitlement to an effective date prior to July 30, 2014, for the award of service connection for esophageal irritation and narrowing.  

7.  Entitlement to an initial rating in excess of 50 percent for esophageal irritation and narrowing.  
8.  Entitlement to an effective date prior to July 30, 2014, for the award of service connection for acid reflux.  

9.  Entitlement to an initial rating in excess of 30 percent for acid reflux.  

10.  Entitlement to an effective date prior to July 30, 2014, for the award of service connection for surgical scar residuals.  

11.  Entitlement to an initial compensable rating for surgical scar residuals.  

12.  Entitlement to an effective date prior to August 29, 2014, for the award of service connection for bilateral hearing loss.  

13.  Entitlement to an initial compensable rating for bilateral hearing loss.  

14.  Entitlement to an effective date prior to August 29, 2014, for the award of service connection for tinnitus.  

15.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to May 1969.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 decision of the Providence, Rhode Island, Regional Office of the Department of Veterans Affairs (VA) which granted service connection for tinnitus; assigned a 10 percent rating for that disability; granted service connection for bilateral hearing loss; assigned a 0 percent rating for that disability; effectuated the awards as of July 30, 2014; and denied service connection for erectile dysfunction.  In September 2015, the Huntington, West Virginia, Regional Office established service connection for left tonsil squamous cell carcinoma residuals; assigned a 0 percent rating for that disability; granted service connection for esophageal irritation and narrowing; assigned a 50 percent rating for that disability; established service connection for acid reflux; assigned a 30 percent rating for that disability; established service connection for surgical scar residuals; assigned a 0 percent rating for that disability; effectuated those awards as of July 30, 2014; and "corrected" the effective dates for the award of service connection for both bilateral hearing loss and tinnitus to August 29, 2014.  In February 2016, the St. Petersburg, Florida, Regional Office (RO) denied service connection for both hemorrhoids and loss of the lower teeth.  

In a March 2017 written statement, the Veteran advanced that he had not worked since 2012 due to the service-connected left tonsil squamous cell carcinoma residuals.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the issue is on appeal and will be addressed below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  Hemorrhoids are etiologically related to service-connected left tonsil squamous cell carcinoma residuals.    

2.  Service connection is currently in effect for left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, acid reflux, surgical scar residuals, bilateral hearing loss, and tinnitus.  

3.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicidal agents.  
 
4.  Left tonsil squamous cell carcinoma was initially diagnosed in November 2011.  

5.  The Veteran submitted a July 2014 claim of service connection for throat cancer and acid reflux.  The Veteran's claim was received by VA on July 30, 2014.  

6.  No formal claim, informal claim, or other communication requesting service connection for left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, acid reflux, and/or surgical scar residuals was received by VA prior to July 30, 2014.   

7.  Bilateral hearing loss and tinnitus originated during active service.  
 
8.  The Veteran submitted an August 2014 claim of service connection for hearing loss and tinnitus.  The Veteran's claim was received by VA on August 29, 2014.  

9.  No formal claim, informal claim, or other communication requesting service connection for bilateral hearing loss and/or tinnitus was received by VA prior to August 29, 2014.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids are met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2017).  

2.  The criteria for assignment of an effective date prior to July 30, 2014, for the award of service connection for left tonsil squamous cell carcinoma residuals have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).  

3.  The criteria for assignment of an effective date prior to July 30, 2014, for the award of service connection for esophageal irritation and narrowing have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).  

4.  The criteria for assignment of an effective date prior to July 30, 2014, for the award of service connection for acid reflux have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).  

5.  The criteria for assignment of an effective date prior to July 30, 2014, for the award of service connection for surgical scar residuals have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).  

6.  The criteria for assignment of an effective date prior to August 29, 2014, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).  

7.  The criteria for assignment of an effective date prior to August 29, 2014, for the award of service connection for tinnitus have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The Veteran advances that service connection for hemorrhoids is warranted, as the disability was incurred as the result of the service-connected left tonsil squamous cell carcinoma and the treatment of that disability.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, acid reflux, surgical scar residuals, bilateral hearing loss, and tinnitus.  

The report of a December 2015 rectal examination conducted for VA conveys that the Veteran was diagnosed with external hemorrhoids.  The physician commented that "[t]here is no doubt that the stress of having a cancer, the treatment, as well as the changes in diet he has had to go through are enough reason for this veteran to have developed hemorrhoids."  

The Veteran has been diagnosed with external hemorrhoids on an examination conducted for VA.  The examiner concluded that the onset of the diagnosed hemorrhoids was due to the service-connected left tonsil carcinoma residuals and the associated treatment of that disability.  Accordingly, in the absence of any competent and credible evidence to the contrary, the Board concludes that service connection for hemorrhoids is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  


Earlier Effective Dates for the Awards of Service Connection

The Veteran asserts that effective dates prior to July 30, 2014, for the award of service connection for left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, acid reflux, and surgical scar residuals and prior to August 29, 2014, for bilateral hearing loss and tinnitus are warranted.  

Generally, the effective date for an award of service connection is the day after service separation or the date entitlement arose, whichever is later, if the claim is received within one year of the date of separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b)(1) (2012); 38 C.F.R. § 3.400 (b)(2)(i) (2017).  

The Veteran has advanced no specific argument as to why earlier effective dates for the awards of service connection for left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, acid reflux, surgical scar residuals, bilateral hearing loss, and tinnitus are warranted.  The evidence does not show any claim, formal or informal, was received for service connection for the claimed disabilities prior to the effective dates assigned.  

The Board observes that the Veteran had significant in-service noise exposure which was found to have precipitated sensorineural hearing loss and tinnitus.  Clinical documentation of record indicates that left tonsil squamous cell carcinoma was initially diagnosed in November 2011.  

Given that the service-connected disabilities either originated during active service or were initially diagnosed in November 2011 and as the Veteran's claims for service connection were received many years after the date of his separation from active service, the Board concludes that (1) the appropriate effective dates for the award of service connection for left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, acid reflux, and surgical scar residuals is July 30, 2014, the date of receipt of the claim for service connection, and (2) the appropriate effective date for the awards of service connection for bilateral hearing loss and tinnitus is August 29, 2014, the date of receipt of the claim for service connection.  38 U.S.C. § 5110 (b)(1) (2012); 38 C.F.R. § 3.400 (b)(2)(i) (2017).  


ORDER

Service connection for hemorrhoids is granted.  

Entitlement to an effective date prior to July 30, 2014, for service connection for left tonsil squamous cell carcinoma residuals is denied.  

Entitlement to an effective date prior to July 30, 2014, for service connection for esophageal irritation and narrowing is denied.  

Entitlement to an effective date prior to July 30, 2014, for service connection for acid reflux is denied.  

Entitlement to an effective date prior to July 30, 2014, for service connection for surgical scar residuals is denied.  

Entitlement to an effective date prior to August 29, 2014, for service connection for bilateral hearing loss is denied.  

Entitlement to an effective date prior to August 29, 2014, for service connection for tinnitus is denied.  


REMAND

The Veteran asserts that service connection for erectile dysfunction is warranted secondary to the service-connected left tonsil squamous cell carcinoma and the treatment of that disability.  

The Veteran has not been afforded a VA examination which addresses his reported erectile dysfunction.  The Board observes that the Veteran is competent to state that he has recurrent erectile dysfunction.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran asserts that service connection is warranted for the loss of all of his lower teeth.  The report of a December 2015 dental examination conducted for VA relates that the Veteran's lower "[t]eeth were removed at the time of surgery for removal of left tonsil squamous cell carcinoma" for "easier access for treatment" of the service-connected left tonsil squamous cell carcinoma.  

Replaceable missing teeth will be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  Service connection for loss of teeth due to loss of substance of the body of either the maxilla or the mandible may be established only when the bone loss is due to either trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).  

The Board observes that the Veteran's claim of entitlement to service connection for loss of the lower teeth may be reasonably construed to encompass entitlement to service connection for dental treatment purposes only.  That issue has not been adjudicated by the Agency of Original Jurisdiction.  

The Veteran contends that the service-connected left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, acid reflux, surgical scar residuals, and bilateral hearing loss warrant higher initial ratings.  He contends that the service-connected disabilities have increased in severity and render him unemployable.  

In his March 2016 notice of disagreement, the Veteran reported that: he experiences a "very faint and hoarse voice, at times I am unable to talk at all;" "extreme difficulty with swallowing contributing to over a 50 pound weight loss and continued inability to eat solids at all and only liquids with a consistency a little more than water;" exhaustion; and "severe and extremely painful scar tissue in my throat."  In a March 2017 written statement, the Veteran clarified that: "[m]y left vocal cord is gone and my right one is weak;" "[m]y esophagus is extremely narrowed because of the scar tissue;" "I am completely unable to talk due to scar tissue in my throat; "I have a profound problem with choking.  The other day I almost choked to death;" "I can only swallow liquids.  I can't eat any regular food at all;" and "[b]efore the cancer treatment I weighed 218 pounds.  I lost 53 pounds." 

The Veteran was last afforded VA examinations which address the service-connected left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, acid reflux, surgical scar residuals, and bilateral hearing loss in March 2015.  Given the nature of the service-connected disabilities and in the light of the Veteran's statements as to the progression of the disabilities, the Board finds that further VA evaluation would be helpful in ascertaining the current nature and severity of the disorders.  

Clinical documentation dated after March 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other certified issues on appeal.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed recurrent erectile dysfunction and all treatment of the service-connected left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, acid reflux, surgical scar residuals, and bilateral hearing loss disabilities after March 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record, including for treatment provided after March 2017.   

3.  Schedule the Veteran for a VA urological examination to assist in determining the nature and etiology of any identified recurrent erectile dysfunction.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Does the Veteran have recurrent erectile dysfunction?  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified erectile dysfunction had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified erectile dysfunction is due to or the result of the left tonsil squamous cell carcinoma residuals, the treatment of that disability, and/or other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified erectile dysfunction has been aggravated (increased in severity beyond the natural progress of the disorder) by the left tonsil squamous cell carcinoma residuals, the treatment of that disability, and/or other service-connected disabilities?  

4.  Schedule the Veteran for a VA examination conducted by the appropriate physician to assist in determining the nature and severity of the service-connected left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, and acid reflux.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Identify all recurrent left tonsil squamous cell carcinoma residuals.  

(b)  Note whether the esophageal stricture permits passage of liquids only with marked impairment of general health.  
(c)  Note whether the acid reflux/gastroesophageal reflux disease alone is manifested by symptoms of pain, vomiting, material weight loss and hematemesis; melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

(d)  Specifically address the impact of the service-connected left tonsil squamous cell carcinoma residuals, esophageal irritation and narrowing, and acid reflux on the Veteran's vocational pursuits.  

5.  Schedule the Veteran for a VA skin examination to assist in determining the nature and severity of the service-connected surgical scar residuals.  The examiner must review the record and should note that review in the report.  Color photographs should be taken.  The examiner should express an opinion as to the impact of surgical scar residuals on the Veteran's daily activities and vocational pursuits.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA audiological evaluation in order to determine the current nature and severity of the service-connected bilateral sensorineural hearing loss.  The examiner must review the record and should note that review in the report.  The examiner should express an opinion as to the impact of bilateral hearing loss disability on the Veteran's daily activities and vocational pursuits.  A rationale for all opinions should be provided.  

7.  Adjudicate the issue of service connection for a dental disability for dental treatment purposes only.  The Veteran and his attorney should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a notice of disagreement and a substantive appeal as to the issue.  

8.  Then readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


